UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 12, 2007 SELECT COMFORT CORPORATION (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 0-25121 41-1597886 (Commission File No.) (IRS Employer Identification No.) 6105 Trenton Lane North, Minneapolis, Minnesota 55442 (Address of principal executive offices)(Zip Code) (763) 551-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.REGULATION FD DISCLOSURE On December 12, 2007, Select Comfort Corporation provided a pre-recorded update on its business trends for fourth quarter 2007.A transcript of the recording is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits. Exhibit 99.1Transcript of recorded business update dated December 12, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SELECT COMFORT CORPORATION (Registrant) Dated:December 12, 2007 By: Mark A. Kimball Title:Senior Vice President INDEX TO EXHIBITS The exhibit listed in this index is being furnished pursuant to Item 9.01 of Form 8-K and shall not be deemed “filed” for purposes of the Securities Exchange Act of 1934, as amended, or incorporated by reference into any document filed under the Securities Act of 1933, as amended, or under the Securities Exchange Act of 1934, as amended, except as otherwise expressly stated in any such filing. Exhibit No.
